Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2020, 10/30/2020, and 12/02/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the art of record does not appear to show a device comprising a second portion having a second thickness that is less than a first portion thickness, while still having an inclined surface extending from the first portion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 10-14 are not enabled by claims 1 and 7, from which they depend. 
Claim 10 recites “the fourth surface extending from first surface to second surface” and “the third thickness (varying) extending between fourth surface and third surface”, but these limitations are not enabled by the limitations of claim 1. Claim 10 requires the fourth surface to be one of the inclined surfaces and situated between the first and second surface. However, claim 1 requires the second surface to be the inclined surface above the second portion with varying thickness and the second surface situated next to first surface.  Therefore, the limitations of claim 1 will not enable a fourth surface of claim 10 to be “extending from first to second surface”. 
Claims 11-14 depend from claim 10, and therefore are also rejected under 112(a) as not enabling one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 
Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which it depends, or for failing to include all the limitations of the claims upon which it depends.  Claim 14 contains the limitation “a plurality of contact pads are on the third surface of the die and a plurality of solder balls are coupled to the plurality of contact pads”. This limitation is already present in claim 7, which claim 14 further depends from.  Therefore, claim 14 is not further limiting.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka (US 20100308442 A1).


    PNG
    media_image1.png
    503
    608
    media_image1.png
    Greyscale

Regarding claim 2, Naka further discloses sidewalls with a first height (right and left hand sides of singulated chip CHP, and flat of front of CHP, fig. 52, NAKA). 
Regarding claim 3, Naka further discloses that a fourth surface (sloped surface of left-hand dicing trench) opposite the third surface (bottom surface); and a third portion (portion beneath the 
Regarding claim 4, Naka further discloses that the first surface (top surface) is positioned at a center of the die.
	Regarding claim 5, Naka further discloses sidewalls including a first sidewall (right and left hand sides of singulated chip CHP, fig 52) and a second sidewall (front face of semiconductor chip), the second sidewall having a trapezoidal shape (top portion of second sidewall) on a rectangular shape (bottom portion of second sidewall) and being transverse (having an incident angle to) the first sidewall.  
Regarding claim 6, Naka discloses that the first sidewall has a first length (length of one side of a singulated chip) and the second sidewall has a second length (length extending all around the perimeter of the raised center portion area), the second length being greater than the first length.
Regarding claim 8, Naka discloses a device (semiconductor chip CHP, fig. 52), comprising: a first surface (top middle surface),  a second surface (sloped surface of right-hand dicing trench DT), and a third surface (bottom surface fig. 52; element forming surface para 0183), the third surface being opposite the first surface and the second surface; a first portion (thickest middle portion) positioned at a center of a die having a first thickness, the first thickness extending between the first surface and the third surface; and a second portion (portion beneath the sloped surface of the right-hand dicing trench DT) having a second thickness (varying thickness which is on average less than the first thickness) that is less than the first thickness, the second thickness extending between the second surface and the third surface, the second portion surrounding (sloped surface of DT surrounds the top surface of CHP, see e.g. fig. 35 and edge region para 0017)  the first portion.

Regarding claim 16, Naka further discloses that the first portion (center portion, fig. 52) and the second portion (edge region portion of chip at the bottom of dicing trench DT) are separated by a third portion (portion under the sloped sidewalls of dicing trench DT), the third portion coupling (connecting) the first portion to the second portion.
Regarding claim 17, Naka further discloses that the third portion includes an inclined surface (sloped sidewall of dicing trench DT) that extends from the first portion (center portion, fig. 52) to the second portion (flat-topped edge region portion of chip at the bottom of dicing trench DT).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being anticipated by Naka (US 20100308442 A1) and Kojima (US 20110114978 A1.)
	Regarding claim 18, Naka discloses an inclined surface (sloped sidewall of dicing trench DT), but does not explicitly disclose that the inclined surface has a trapezoidal shape.  However, any straight-cut side of any flat chip must be either rectangular or trapezoidal.  This is because the flat material of the wafer, by definition, has two sides (top and bottom) which are parallel.  Any two straight cuts through this surface will result in either a rectangular shape (when the two cuts are parallel) or a trapezoidal shape (when the two cuts are not parallel.)  
Each of these alternatives is very common in the packaging art; for example, Kojima discloses a raised center of a singulated die wherein the raised center is either mesa or trapezoidal (having flat or trapezoidal sidewalls, respectively; para 0031 Kojima; figs 1A and 1B.)

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being anticipated by Naka (US 20100308442 A1), in view of OH (US 20090321954 A1).
Regarding claim 7, Naka discloses a plurality of solder balls (BMP, fig 52) on the third surface of the die; but does not disclose that the third surface of the die includes a plurality of contact pads to which the solder balls are coupled.  However, it is common practice to include contact pads on the surface of a die for adhering solder balls.  For example, OH discloses contact pads (ball land patterns 564, fig 11 OH) coupled to solder balls (connection members 566, OH) on the lower surface of a die (semiconductor chip module 500.)  The contact pads of OH could be disposed between the solder balls and third surface of the die of Naka.  This combination would result in the claimed limitation.
In the combination, the contact pads of OH would continue to form a suitable surface for adhering the solder balls to the surface, while the solder balls of Naka would continue to provide a means for connecting the die of Naka to external systems.  Solder is hot when applied and can damage die surfaces.  Naka is silent as to the manner in which the solder balls are specifically connected to the die surface without causing damage, and therefore the skilled artisan would look to OH to determine what type of connectors are appropriate.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/THS/
Examiner, AU 2817